Citation Nr: 0623675	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from March 1969 to December 
1970.

This appeal arises from a February 2004 rating decision of 
the Togus, Maine Regional Office (RO), that granted service 
connection for PTSD and assigned a 30 percent evaluation from 
the November 18, 2003 date of claim.  

By rating decision in April 2005, a 50 percent evaluation was 
assigned for PTSD, effective from the November 18, 2003 date 
of claim.  The veteran is seeking a higher initial evaluation 
for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on November 18, 2003 to the 
present time, the veteran's service connected PTSD is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 50 percent for the service connected PTSD, 
effective from the November 18, 2003 date of claim, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed the claim of service connection for PTSD on 
November 18, 2003.

On VA psychiatric examination in January 2004, it was noted 
that the veteran had no history of inpatient or outpatient 
medical treatment.  He was not on medication for PTSD.  He 
had been married for many years and had three grown children.  
The veteran was self-employed, he worked full time, and he 
did not take off much time from work.  He had nightmares and 
impaired sleep and some trouble with concentration.  Recent 
memory was diminished.  He had no delusions or hallucinations 
and he was not psychotic.  Affect was blunted and mood was 
depressed.  Suicidal and homicidal ideation were denied.  
There were no obsessions or compulsions.  Personal hygiene 
was adequate.  The veteran was oriented times three and there 
was no impaired impulse control.  The diagnosis was PTSD and 
a Global Assessment of Functioning (GAF) score of 60 was 
assessed.  It was noted that the veteran tended to avoid 
people.  There was moderate impairment of social and 
industrial capacity.

A September 2004 statement from the veteran's spouse 
indicates that the veteran had grown more depressed and he 
was not taking an interest in outside activities or 
socializing.

An April 2004 VA Agent Orange examination report indicates 
that the veteran had some "blue times", but he slept okay, 
felt rested, and denied having nightmares.  Suicidal ideation 
was denied.  He had been self-employed since service.  

On VA psychiatric examination in March 2005, the veteran 
complained that his PTSD symptoms had grown worse after a 
military reunion.  Psychiatric history included no inpatient 
or outpatient treatment.  On evaluation, speech was very 
quiet.  He used few words and had to be prompted.  Personal 
hygiene was adequate.  He reported poor sleep due to 
nightmares.  The veteran looked tired, but he went to work no 
matter how he felt.  He avoided crowds and tried to avoid 
hyper arousal symptoms.  At times he would have panic attacks 
in a crowd.  PTSD was diagnosed and a GAF score of 50 was 
provided.  It was opined that serious symptoms led to 
moderate impairment of industrial and social functioning.  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2005). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The GAF scores as noted in the evidence section above reflect 
a scale of psychological, social and occupational functioning 
under a hypothetical continuum of mental illness.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The symptoms listed in VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2005) reflect a general rating formula for 
mental disorders and are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The regulations pertaining to rating psychiatric 
disabilities are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

The veteran contends that the evidence supports the 
assignment of a rating in excess of 50 percent for the 
service connected PTSD; however, the Board finds that the 
evidence of record clearly does not meet the criteria for the 
next higher rating of 70 percent disabling.  

On VA examinations in January 2004 and March 2005, the 
veteran's symptoms included depressed mood, sleep impairment, 
nightmares, diminished concentration and short term memory, 
avoiding crowds and occasionally suffering panic attacks.  
The record, however, does not show evidence of occupational 
and social inadaptability with deficiencies in most areas 
such as work, family relations, judgment, and thinking.  To 
the contrary, the veteran has been married for many years and 
he has three grown children.  There is no evidence of 
impaired thought processes. 

The veteran has consistently worked since service.  He is 
self-employed and very rarely misses work for any reason.  
Although the veteran has indicated that he works alone, it is 
nonetheless clear that the evidence does not show that work 
is precluded much less severely impaired.  

Diagnostic Code (DC) 9411 lists a number of symptoms that are 
indicative of an individual who exhibits social and 
industrial impairment at the 70 percent level.  There is no 
evidence that the veteran manifests most of these symptoms.  
There is no evidence of suicidal ideation or obsessional 
rituals which interfere with routine activities; the 
veteran's speech is not intermittently illogical, obscure, or 
irrelevant; there is evidence of limited panic attacks and 
depression but no evidence of near-continuous panic or 
depression which affects his ability to function 
independently, appropriately, and effectively (to the 
contrary, although the veteran suffers from ongoing 
depression, he is employed on a full time basis and he 
remains married; there is no evidence of impaired impulse 
control such as unprovoked irritability or periods of 
violence; there is no evidence of neglect of personal 
appearance and hygiene as the veteran has been appropriately 
dressed and adequately groomed on examinations; and there is 
no evidence of spatial disorientation.  The evidence does not 
demonstrate that the PTSD symptoms create an inability on the 
veteran's part to establish and maintain effective social and 
work relationships.  Moreover, the veteran has successfully 
maintained this lifestyle without receiving inpatient or 
outpatient psychiatric care and he has never received 
medications for his PTSD symptoms.

It is further noted that a GAF score of 60 was assigned on VA 
examination in January 2004 which shows the presence of 
moderate symptoms (e.g. flat affect, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g. few friends, conflicts with peers or co-
workers).  In March 2005, a GAF score of 50 was assigned 
designating serious symptoms with serious impairment in 
social and occupational functioning such as having no friends 
or being unable to hold a job.  It is clear, based on the 
above-discussed evidence, that a GAF score in the 50s for 
moderate impairment most closely correlates to the level of 
disability experienced by the veteran.  

It must be emphasized that the veteran has maintained his 
marriage and he has some personal friendships.  He also has 
successfully continued ongoing full time employment.  In 
fact, he has stated that he seldom ever misses any time from 
work.  Thus, the evidence does not demonstrate disability 
beyond that which is contemplated by a 50 percent disability 
evaluation.  The evidence, therefore, underscores moderate 
not severe impairment of social and industrial impairment due 
to PTSD symptoms and supports a 50 percent not a 70 percent 
disability evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence does not support more than a 50 
percent evaluation from the date of the claim on November 18, 
2003.  As this determination encompasses the entire period of 
time under adjudication, additional inquiry under Fenderson 
is not indicated.  

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2005).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 70 percent rating is assignable 
when symptoms of a mental disorder cause occupational and 
social impairment with deficiencies in most areas, but the 
medical evidence does not show the presence of deficiencies 
in most areas in this case (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized nor has his psychiatric disability resulted in 
marked interference with employment.  There is simply no 
evidence that the impairment resulting from PTSD warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by the current 50 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in December 2003 prior to the initial AOJ decision 
granting service connection in February 2004. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in December 2003 as well as a 
statement of the case in December 2004 and a supplemental 
statement of the case in June 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As service connection has been granted for PTSD, the claim of 
service connection has been substantiated, and any deficiency 
in the notice of the service connection claim is not 
prejudicial to the veteran.  Moreover, the veteran has been 
notified 

concerning the evidence needed to show entitlement to a 
higher degree of disability for the service connected PTSD.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's VA records have been 
obtained and it is further noted that he requested but then 
withdrew a request for personal hearing.  Accordingly, the 
Board finds that the evidentiary development is complete.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  The veteran has been afforded VA 
psychiatric examinations in January 2004 and March 2005.  The 
Board finds that the evidence currently of record is adequate 
to fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran another VA 
examination.  

The Board finds that every effort has been made to seek out 
evidence helpful to the 


veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
the service connected post-traumatic stress disorder is 
denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


